390 S.C. 543 (2009)
703 S.E.2d 499
In the Matter of Elizabeth Mason SMITH, Respondent.
Supreme Court of South Carolina.
July 31, 2009.

ORDER
COSTA M. PLEICONES, J.
Respondent, the Beaufort County Clerk of Court, was indicted for misconduct in office and embezzlement of public funds. The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR, because she poses a substantial threat of serious harm to the public or the administration of justice.
IT IS ORDERED that the petition is granted and respondent is suspended, pursuant to Rule 17(b), RLDE, Rule 413, SCACR, from the practice of law in this State until further order of this Court.
/s/Costa M. Pleicones, J.
   ______________________
   FOR THE COURT